56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Dwight SPEARS, Petitioner.
No. 95-8006.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

Dwight Spears, petitioner pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Dwight Spears, a federal inmate, brought this petition for a writ of mandamus seeking an order to recuse the district court judge presiding in his 28 U.S.C. Sec. 2255 (1988) action.  Mandamus relief is a drastic remedy that is only available when there are no other means by which the relief sought could be granted.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  In order to warrant recusal, the nature of the court's alleged bias must be personal and not arising out of litigation.  Id. at 827.  Spears has not established such bias.  Accordingly, although we grant Spears leave to proceed in forma pauperis, we deny his petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED